Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the incorporation by reference in this Registration Statement on Form S-8 pertaining to the LiveDeal, Inc. Amended and Restated 2003 Stock Plan, of our report dated December 22, 2008, relating to the consolidatedbalance sheetsof LiveDeal, Inc. and subsidiaries as of September 30, 2008 and 2007 and the related consolidated statements of operations, stockholders’ equity, and cash flows for years then ended, included in the 2008 Annual Report on Form 10-K of LiveDeal, Inc. and subsidiaries. /s/ Mayer Hoffman McCann P.C. MAYER HOFFMAN MCCANN P.C. Phoenix,
